TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00578-CV


Appellants, Hutto Citizens Group; Mahlon Arnett; Robbi Arnett and
TJFA, L.P.// Cross-Appellant, County of Williamson

v.

Appellees, County of Williamson and Waste Management of Texas, Inc.// Cross-Appellees,
Hutto Citizens Group; Mahlon Arnett; Robbi Arnett and TJFA, L.P.




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 07-748-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


O R D E R
PER CURIAM
		The County of Williamson has filed a Motion to Withdraw Cross-Appeal.  We grant
the motion, dismiss the cross-appeal, and restyle the appeal as Hutto Citizens Group, Mahlon Arnett,
Robbi Arnett, and TJFA, L.P. v. County of Williamson and Waste Management of Texas, Inc.
		Ordered February 6, 2009.


Before Justices Patterson, Pemberton and Waldrop